 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRIANNA NYCOLE SOLORIO,                           Case No. 1:19-cv-00716-SAB (PC)
12                         Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS
14    LISA LARRANAGA, et al.                            (ECF No. 2)
15                         Defendants.                  ORDER DIRECTING PAYMENT OF
                                                        INMATE FILING FEE BY STANISLAUS
16                                                      COUNTY DETENTION CENTER
17

18          Plaintiff Brianna Nycole Solorio is a pretrial detainee proceeding pro se in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant
21   to 28 U.S.C. § 1915, filed on May 22, 2019. (ECF No. 2.) Plaintiff’s application includes a certified
22   jail trust account statement that reflects the activity in Plaintiff’s trust account for the last six
23   months. (Id. at 3.)
24          Since Plaintiff has made the showing required by § 1915, the application to proceed in forma
25   pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this
26   action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of
27   twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. The
28
                                                       1
 1   Stanislaus County Detention Center is required to send to the Clerk of the Court payments from

 2   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

 3   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 6            2.      The Sheriff of the Stanislaus County Detention Center or his/her designee shall

 7                    collect payments from Plaintiff’s trust account in an amount equal to twenty

 8                    percent (20%) of the preceding month’s income credited to the prisoner’s trust

 9                    account and shall forward those payments to the Clerk of the Court each time

10                    the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

11                    § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

12                    Clerk of the Court. The payments shall be clearly identified by the name and

13                    number assigned to this action;

14            3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

15                    Plaintiff=s in forma pauperis application on the Sheriff of the Stanislaus County

16                    Detention Center, via mail at 250 E. Hackett Road, Modesto, CA 95358; and

17            4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

18                    Department, U.S. District Court, Eastern District of California.

19

20
     IT IS SO ORDERED.
21

22   Dated:        May 31, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                           2
